Citation Nr: 1125664	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  05-39 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to an increased rate of Dependency and Indemnity Compensation (DIC) benefits for a surviving spouse based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to March 1980.  The Veteran is deceased; the appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2003 rating decision in which the RO denied the appellant's claims for an increased rate of DIC benefits for a surviving spouse who requires the regular aid and attendance of another person or based on housebound status.  In January 2005, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2005, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later that month.  
      
In August 2006, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In July 2007, the Board denied an increased rate of DIC benefits based on housebound status, and remanded the matter of an increased rate of DIC benefits based on the need for the regular aid and attendance of another person to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the AMC continued the denial of the claim (as reflected in a July 2009 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.  

In September 2009, the Board remanded the matter on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the AMC continued to deny the claim (as reflected in a January 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Competent, probative evidence does not show that the Veteran's surviving spouse is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; is a patient in a nursing home because of mental or physical incapacity; or has a factual need for aid and attendance demonstrated by an inability to care for most of her daily personal needs or protect herself from the hazards and dangers of her daily environment.


CONCLUSION OF LAW

The criteria for increased rate of Dependency and Indemnity Compensation for the surviving spouse based on the need for regular aid and attendance of another person are not met.  38 U.S.C.A. §§ 1115, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, September 2003 pre-rating letters provided notice to the Veteran's surviving spouse explaining what information and evidence was needed to substantiate the claim for increased rate of DIC benefits for a surviving spouse who requires the regular aid and attendance of another person, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2003 RO rating decision reflects the initial adjudication of the claim after issuance of the September 2003 letters.  

Post rating, March 2006, August 2007 and January 2010 letters provided the appellant with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the January 2010 letter, and opportunity for the appellant to respond, the January 2011 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of private treatment records, the report of June 2009 VA examination and a December 2010 addendum opinion to the June 2009 VA examination report.  Also of record and considered in connection with the appeal is the transcript of the August 2006 Board hearing before the undersigned Veterans Law Judge at the RO along with various written statements provided by the appellant and by the representative, on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO/AMC, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).





II.  Analysis

The appellant asserts that she is entitled to an increased rate of DIC benefits because she is in need of regular aid and attendance due to problems related to psoriatic arthritis and diabetes.

An increased rate of DIC benefits is warranted when the Veteran's surviving spouse is in need of aid and attendance.  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The surviving spouse will be considered in need of regular aid and attendance if she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or, (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Based upon the evidence of record, the Board finds that competent, probative evidence does not establish that the Veteran's surviving spouse meets the requirements for aid and attendance.  

Private treatment records document the treatment the appellant has received for her various disorders.

In an August 2004 statement, the appellant's podiatrist reported that the appellant was under his care for generalized pain of both feet which appeared to be the result of her psoriatic arthritis.  The podiatrist concluded that the appellant may need assistance at home on various tasks due to her inability to ambulate or stand for long periods.

The appellant was afforded a VA aid and attendance or housebound examination in June 2009.  On objective examination the appellant was diagnosed with psoriatic arthritis, diabetes with diabetic retinopathy (stable), hypertension (stable), mixed headaches (stable), complex partial seizures (stable) and lumbosacral radiculopathy (stable).  

The physician commented that while the appellant had several diagnoses, was on several medications and followed by various specialists, clinically, she was able to dress/undress, keep clean and presentable, did not need prosthetic or orthopedic appliances, drove herself to the examination, was able to feed herself and was not bedridden.  The physician acknowledged that the appellant did suffer some incapacity, particularly to her hands secondary to arthritis with some weakness to the left hand and to her left arm secondary to a muscle strain while performing her exercises; however, her incapacities did not require her to remain in bed.  She was able to attend to the wants of nature and she was able to shop at the commissary.  

Pursuant to the Board's September 2009 remand, the AMC obtained additional private treatment records and blood work and x-ray reports associated with the June 2009 VA examination.  In a December 2010 VA addendum opinion, the physician indicated that review of the records, including the additional records obtained pursuant to the Board's remand, did not change the conclusion reached in the June 2009 VA examination report-that the appellant did not appear to require any significant assistance with activities required for daily life. 

The above-cited medical evidence does not show that that appellant is blind, lives in a nursing home due to a mental or physical incapacity, or that she is bedridden.  The evidence also does not reflect that the Veteran's surviving spouse is unable to dress or undress herself or to keep herself ordinarily clean and presentable; or that she has frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; or an inability to feed herself through loss of coordination of upper extremities or through extreme weakness; or an inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in her daily environment.

The Board is aware that in an August 2004 statement, the appellant's podiatrist concluded that the appellant may need assistance at home on various tasks due to her inability to ambulate or stand for long periods.   The Board notes that the examiner's use of the word "may" renders the opinion speculative in nature and limits its probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  However, even if the opinion is accepted at face value, it still does not support a finding that the requirements for increased benefits based on the need for regular aid and attendance are met.  See 38 C.F.R. § 3.351(c).

Finally, as for any direct assertions by the appellant and/or her representative that the appellant requires the regular aid and attendance of another person, the Board finds that such assertions provide no basis for allowance of the claim.  The appellant, as a layperson, is certainly competent to assert the symptoms associated with, and her beliefs as to the functional limitations resulting from, her own disabilities.  See e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v, Brown, 5 Vet. App. 91, 93 (1993).   However, the criteria needed to support a finding that she requires the regular aid and attendance of another person essentially requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the appellant nor her representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (persuasive) finding or opinion in this regard.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for an increased rate of dependency and indemnity compensation for the surviving spouse based on the need for the regular aid and attendance of another person must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An increased rate of DIC benefits for a surviving spouse based on the need for the regular aid and attendance of another person is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


